Ralph DeanAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      October 8, 2015

                                   No. 04-14-00811-CV

                      Randy COLEMAN and Jim Coleman Company,
                                  Appellants

                                             v.

                                       Ralph DEAN,
                                         Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 11-04-49987-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
      The appellant, Jim Coleman Company’s, Motion for Extension of Time to File Rehearing
En Banc and Rehearing is GRANTED. The motions are due on October 19, 2015.


                                                  ________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of October, 2015.



                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court